Case 2:12-cr-00119-GZS Document 82 Filed 04/21/21 Page 1 of 5                                   PageID #: 401




                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF MAINE

    UNITED STATES OF AMERICA,                           )
                                                        )
                                                        )
    v.                                                  )
                                                        ) Docket no. 2:12-cr-00119-GZS
    KENNETH PELLETIER,                                  )
                                                        )
                                                        )
                            Defendant.                  )
                                                        )


ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)
                   (COMPASSIONATE RELEASE)


         Before the Court is Defendant’s Motion for Compassionate Release (ECF No. 76). Having

reviewed this Motion, along with all of the other related filings (ECF Nos. 78, 80 & 81) and the

entire docket, the Court DENIES Defendant’s Motion.



         I.      LEGAL STANDARD

         A defendant seeking a sentence reduction under 18 U.S.C. § 3582(c)(1)(A) must prove that

he has exhausted available administrative remedies and that there are “extraordinary and

compelling” reasons that presently warrant a reduction in his sentence.                          See 18 U.S.C.

§ 3582(c)(1)(A)(i). In considering what qualifies as extraordinary and compelling, this Court has

generally looked to U.S.S.G. § 1B1.13 & Application Note 1. 1 Beyond those Guideline definitions

of extraordinary and compelling reasons, the Court acknowledges that at least seven circuits have



1
 See, e.g., United States v. Estrella, No. 2:15-cr-00032-GZS, 2019 WL 6689897 (D. Me. Dec. 6, 2019) (denying
motion for compassionate release). The Court notes that based on a renewed, pandemic-related motion for
compassionate release, Estrella was granted compassionate release. See United States v. Estrella, No. 2:15-cr-00032-
GZS (D. Me. June 16, 2020).
Case 2:12-cr-00119-GZS Document 82 Filed 04/21/21 Page 2 of 5                      PageID #: 402




now held that U.S.S.G. § 1B1.13 should not be viewed as limiting the reasons that the Court might

consider extraordinary and compelling when a defendant brings a motion under 18 U.S.C.

§ 3582(c)(1)(A). See United States v. McCoy, 981 F.3d 271, 281 (4th Cir. 2020); United States

v. Jones, 980 F.3d 1098, 1110 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180 (7th

Cir. 2020); United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020); United States v.

Aruda, --- F.3d ---, 2021 WL 1307884, at *4 (9th Cir. Apr. 8, 2021) (per curiam); United States v.

Shkambi, --- F.3d ---, 2021 WL 1291609, at *4 (5th Cir. Apr. 7, 2021); United States v.

McGee, --- F.3d ---, 2021 WL 1168980, at *12 (10th Cir. March 29, 2021). It is not clear whether

the First Circuit will adopt this approach, although it has affirmed a compassionate release denial

from the District of Maine while noting with apparent approval that “the district court did consider

other relevant circumstances not specifically enumerated in the guidelines en route to denying

relief.” United States v. Fox, No. 19-1785 (1st Cir. July 23, 2020), aff’g No. 2:14-cr-00003-DBH,

2019 WL 3046086 (D. Me. July 11, 2019). Given this backdrop, the Court reviews the entire

record to consider whether a defendant presents any extraordinary and compelling reasons for a

sentence reduction.

       If the Court finds a defendant has established extraordinary and compelling reasons to

reduce his sentence, the Court must next consider any applicable factors found in 18 U.S.C.

§ 3553(a). See, e.g., United States v. Almeida, No. 2:11-cr-00127-DBH, 2021 WL 22332, at *2

(D. Me. Jan. 4, 2021) (denying compassionate release based on § 3553(a) factors after finding that

defendant’s medical conditions qualified as extraordinary and compelling in light of the

coronavirus pandemic). Critically, in exercising its discretion to grant any sentence reduction, the

Court also considers “the need . . . to protect the public from further crimes of the defendant.” 18




                                                 2
Case 2:12-cr-00119-GZS Document 82 Filed 04/21/21 Page 3 of 5                                PageID #: 403




U.S.C. § 3553(a)(2)(C); ); see also U.S.S.G. § 1B1.13(2) (requiring a court determination that “the

defendant is not a danger to the safety of any other person or to the community”).



           II.      DISCUSSION

           Defendant Kenneth Pelletier, now age 57, has served approximately 50 percent of his 222-

month sentence. He has a current estimated release date of February 13, 2029. He is currently

categorized as a Physical Care Level 2/Mental Health Care Level 1 by BOP. Pelletier is serving

his sentence at Danbury FCI, which has most recently reported no inmates and one staff as positive

for COVID-19. 2 All told, there has been 1 reported inmate death due to COVID-19 at this facility.

168 inmates and 82 staff members are listed as recovered from COVID-19 infections. To date,

Danbury FCI has vaccinated 162 staff members and 323 inmates.

           Pelletier has documented hypertension, as well as a cystic mass on his neck that requires

further evaluation and possible treatment. 3 He is also obese. As the Government acknowledges

in its Response, Pelletier’s obesity, in turn, places him at higher risk for serious illness from

COVID-19. The Government concedes that these circumstances can qualify as “an ‘extraordinary

and compelling reason’ that may warrant compassionate release if other criteria are also met.”

(ECF No. 80, PageID # 365.) However, the Government argues that the Court must consider

another factor: vaccination.

           On February 24, 2021, Pelletier was offered the opportunity to receive a COVID-19

vaccine but declined vaccination at that time citing concerns about his neck mass. (ECF No. 80-



2
    See https://www.bop.gov/coronavirus/ (last visited 4/16/2021).
3
 The Government has provided redacted medical records (ECF No. 80-3) which show that Pelletier’s neck mass was
most recently evaluated during a 3/3/21 exam by a nurse practitioner who recommended a surgical consult. See ECF
No. 80-3, PageID # 385. While Pelletier remains concerned that the mass may be cancerous, to date he has not been
diagnosed with cancer.


                                                           3
Case 2:12-cr-00119-GZS Document 82 Filed 04/21/21 Page 4 of 5                        PageID #: 404




3, PageID # 394.) In the Government’s view, Pelletier’s refusal of a vaccine should yield a finding

that Pelletier cannot meet his burden of demonstrating extraordinary and compelling

circumstances warranting compassionate release. (See ECF No. 80, PageID # 366.) As Judge

Woodcock recently explained, “an inmate’s vaccination refusal—without more—should be

considered a factor, among others, against granting a motion for compassionate release if the

motion is based on an inmate’s risk of contracting COVID-19 while in prison.” United States v.

Greenlaw, No. 1:18-cr-00098-JAW, 2021 WL 1277958, at *6 & n.6 (D. Me. Apr. 6, 2021)

(collecting cases).   Here, the Court concludes that Pelletier’s refusal of vaccination does

significantly weigh against a finding that he presents extraordinary and compelling circumstances

based on his risk of serious illness from COVID-19. Moreover, on the record presented, Pelletier

has not shown that his overall health and need for medical care qualify as extraordinary and

compelling.

       Even assuming the Court were to find extraordinary and compelling reasons on the present

record, the Court also must consider any applicable factors found in 18 U.S.C. § 3553(a).

Critically, in exercising its discretion to grant any sentence reduction, the Court also considers “the

need . . . to protect the public from further crimes of the defendant.” 18 U.S.C. § 3553(a)(2)(C);

see also U.S.S.G. § 1B1.13(2) (requiring a determination that “the defendant is not a danger to the

safety of any other person or the community”). Here, Pelletier’s presentence report documented a

long history of substance abuse and criminal conduct. He was found to be criminal history

category VI at sentencing. As noted in the March 4, 2021 Probation Filing, Pelletier has received

disciplinary reports for possession of various types of contraband and mail abuse. Notably, in

reviewing his appeal for home confinement within BOP, the Warden noted “high recidivism, risk

level, recent institutional misconduct, [and] pending charge” as contributing to the decision to deny




                                                  4
Case 2:12-cr-00119-GZS Document 82 Filed 04/21/21 Page 5 of 5                         PageID #: 405




Pelletier home confinement. (ECF No. 80-2, PageID # 373.) The Court acknowledges that

Defendant has completed an admirable number of educational courses and is reportedly

participating in nonresidential drug counseling.

       Based on the entirety of the available record, the Court cannot conclude that Pelletier would

not be a danger to the community if he were immediately released. Specifically, the Court is

concerned that Pelletier needs further substance abuse treatment, along with a more defined release

plan, in order to be successful with his term of supervised release. In short, the various goals that

informed the Court’s 222-month sentence remain and, as a result, the Court concludes that the §

3553(a) factors presently weigh in favor of not modifying Defendant’s sentence to allow for his

immediate release.

       In light of Defendant’s failure to establish extraordinary and compelling circumstances, as

well as the Court’s consideration of the applicable § 3553(a) factors, Defendant’s pending Motion

(ECF No. 76) is hereby DENIED.

       SO ORDERED.

                                                       /s/ George Z. Singal
                                                       United States District Judge

Dated this 21st day of April, 2021.




                                                   5
